      Case 5:18-cr-00174-JGB Document 32 Filed 04/27/20 Page 1 of 2 Page ID #:154

                               UNITED STATES DISTRICT COURT                                          1'
                              CENTRAL DISTRICT OF CALIFORNIA                                       APR,2~~'X020
                                                                                      F
                                                                                      x,,,__
                                                                                             n~"r,~ tsa~crcr~
                                     CRIMINAL MINUTES -GENERAL                                                c~~

 Case No         EDCR 18-174-JGB-1                                           Date     Apri127, 2020
 Title           United States v. Genaro Antonio Gonzalez



 Present: The Honorable Pedro V. Castillo, United States Magistrate Jude
                   Marlene Ramirez                                             n/a
                      Deputy Clerk                                   Court Reporter /Recorder

          Attorneys Present for Government:                     Attorneys Present for Defendant:

                           n/a                                                  n/a

 Proceedings:              ORDER OF DETENTION —SUPERVISED RELEASE ALLEGATION

      The Court conducted a detention hearing pursuant to Federal Rule of Criminal
Procedure 32.1(a)(6) and 18 U.S.C. § 3143(a)following Defendant's arrest for alleged
violations) of the terms of Defendant's ❑probation / D supervised release.


      The Court finds that Defendant has not carried his/her burden of establishing by clear and
convincing evidence [18 U.S.C. § 3142(b-c)] that Defendant:
                  ❑
                  D      will appear for further proceedings as required if released.

                  C~     will not endanger the safety of any other person or the community if
                         released.


         The Court bases its findings on the following:
                  ~      Allegations in petition

                  ❑      Lack of bail resources
                  ❑      No stable residence or employment

                  ❑      Ties to foreign countries
                  D      Previous failure to appear or violations of probation, parole, or release
                  D      Nature of previous criminal convictions
                  ❑
                  O      Substance abuse



PVC-2SR (9/16)                           CRIMINAL MINUTES -GENERAL                                      Page 1 of2
      Case 5:18-cr-00174-JGB Document 32 Filed 04/27/20 Page 2 of 2 Page ID #:155

                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA


                                  CRIMINAL MINUTES -GENERAL
 Case No.        EDCR 18-174-JGB-1                                        Date   Anri127, 2020
 Title           United States v. Genaro Antonio Gonzalez


                  ❑      Already in custody on state or federal offense
                  ❑      Refusal to interview with Pretrial Services
                  ■
                  ❑


         ❑        Defendant did not oppose the detention request.


                                                  ~ **

      IT IS THEREFORE ORDERED that the defendant be detained pending further
proceedings.




PVC-2SR (9/16)                          CRIMINAL MINUTES -GENERAL                            Page 2 of 2
